 MZ MOVERS, INC. 309MZ Movers, Inc. and Michael Zreik and Local 338, International Brotherhood of Teamsters. Case 34ŒCAŒ8736 November 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME Upon charges and amended charges filed by the Union on February 24, April 22, and May 26, 1999, the General Counsel of the National Labor Relations Board issued a complaint on May 27, 1999,1 against MZ Movers, Inc. and Michael Zreik (collectively referred to as the Re-spondent), alleging that they have violated Section 8(a)(1), (3), and (5) of the National Labor Relations Act.  Although properly served copies of the charges, the complaint, and the amendment to the complaint, the Re-spondent failed to file an answer. On July 14, 1999, the General Counsel filed a Motion for Summary Judgment with the Board.  On July 16, 1999, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letters dated June 10, and June 25, 1999, notified the Respondent that unless an answer were received by June 17 and July 8, respectively, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, Respondent MZ Movers, Inc., a New York corporation, with an office and place of busi-ness in White Plains, New York, has been engaged in the business of storing and delivering furniture.  During the 12-month period ending April 30, 1999, Respondent MZ, in conducting its business operations described above, purchased and received at its White Plains facility goods valued in excess of $50,000 directly from points located outside the State of New York.  Respondent Michael Zreik is Respondent MZ™s president and sole owner and officer.  We find that Respondent MZ is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.                                                            1 An amendment to the complaint issued on June 15, 1999. II.  ALLEGED UNFAIR LABOR PRACTICES Respondent MZ, by its supervisor and agent Michael Zreik, at its facility: (a) About February 16, 1999, threatened employees with discharge for engaging in union and other protected activities. (b) About February 16, 1999, interrogated employees about their union activities. (c) About February 17, 1999, created an impression among its employees that their union activities were un-der surveillance. (d) About February 17 and 23, 1999, informed em-ployees that they were being discharged because of their union activities. (e) About February 19, 1999, informed employees that they had to refrain from engaging in union activities in order to continue their employment with Respondent MZ. (f) About February 19, 1999, conditioned continued employment with Respondent MZ upon the signing of a document in which the employees agreed to withdraw their support from and cease any activity on behalf of the Union. On about February 18, 1999, Respondent MZ, by its supervisor and agent Foreman Andrew Krzewicki, in a truck on the way to its facility: (a) Threatened employees with loss of employment for engaging in union and other protected concerted activi-ties. (b) Created an impression among its employees that their union activities were under surveillance by Respon-dent MZ. (c) Informed employees that it would be futile to select the Union as their collective-bargaining representative. (d) Interrogated employees about their union activities.  (e) Informed employees that other employees had been discharged because of their union activities. On about February 15, 1999, Respondent MZ, by Zreik, assigned employee Robert Jackson, a leading un-ion organizer, to more onerous and rigorous work. About February 18, 19, and 22, 1999, Respondent MZ, by Zreik, denied work to employee Pete Simmons, a leading union organizer. Respondent MZ, by Zreik, on about February 17, 1999, terminated employees Pete Simmons and Charles 330 NLRB No. 38  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310Taylor; on about February 19, 1999, terminated employ-
ees Derek Schmidt and Robert Jackson; and on about 
February 23, 1999, terminated employee Matthew Mills. 
Since about February 15, 1999, Respondent MZ, by 
Zreik, has reduced the wages of employees Jackson, 

Mills, Simmons, and Taylor. 
The Respondents assigned employee Jackson to more 
onerous and rigorous work, denied work to employee 

Simmons, reduced the wages of employees Jackson, 
Mills, Simmons, and Taylor, and terminated employees 
Jackson, Mills, Schmidt, Simmons, and Taylor because 
the named employees joined the Union and engaged in 
concerted activities, and to discourage employees from 
engaging in these activities. 
The following employees of Respondent MZ, consist-
ing of approximately 12 employees, constitute a unit 

appropriate for purposes of collective bargaining within 
the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time drivers, helpers and 
loaders employed by Respondent MZ at its White 
Plains, New York facility; but excluding all non-payroll 
employees, the foreman, the operations manager, sales 
representatives, office clerical employees, and guards, 
professional employees and other supervisors as de-
fined in the Act. 
 At a union meeting held on February 14, 1999, a ma-
jority of the unit designated
 and selected the Union as 
their representative for the purposes of collective bar-
gaining with Respondent MZ.  At all times since Febru-
ary 14, 1999, based on Section 9(a) of the Act, the Union 
has been the exclusive collective-bargaining representa-
tive of the unit. 
By letter dated February 16, 1999, and received by Re-
spondent MZ on February 17, 1999, the Union requested 
that Respondent MZ recognize it and bargain collectively 
as the exclusive collective-ba
rgaining representative of 
the unit. 
Since about February 17, 1999, Respondent MZ, by 
Zreik, has failed and refused to recognize and bargain 
with the Union as the exclusive collective-bargaining 
representative of the unit. 
CONCLUSION OF 
LAW The Respondents have interfered with, restrained, and 
coerced employees in the exercise of the rights guaran-
teed them by Section 7 of the Act in violation of Section 
8(a)(1) of the Act by: (1) threatening employees with 
discharge for engaging in union and other protected con-
certed activities; (2) interrogating employees about their 
union activities; (3) creating the impression among em-
ployees that their union activities were under surveil-
lance; (4) informing employees that they were being dis-
charged because of their union activities and that they 
had to refrain from union activities in order to continue 
their employment; (5) conditioning continued employ-
ment on the signing of a document in which employees 

agreed to withdraw their 
support and cease any activity 
on behalf of the Union; and (6) informing employees that 
it would be futile to select the Union as their collective-

bargaining representative. 
In addition, by terminating employees, assigning them 
more onerous work, denying them work, and reducing 
their wages, the Respondents have discriminated in re-
gard to the hire or tenure or terms and conditions of em-
ployment of its employees, thereby discouraging mem-
bership in a labor organization in violation of Section 
8(a)(3) and (1) of the Act.   
Further, by failing and refusing to recognize and bar-
gain with the Union as 
the exclusive collective-
bargaining representative of the unit employees since 
about February 17, 1999, the Respondents have violated 
Section 8(a)(5) and 
(1) of the Act.  
The Respondent™s above-described unfair labor prac-
tices affect commerce within the meaning of Section 2(6) 
and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(1) 
and (3) of the Act by terminating Robert Jackson, Mat-
thew Mills, Derek Schmidt, Pete Simmons, and Charles 
Taylor, we shall order the Respondent to offer them full 
reinstatement to their former positions or, if those posi-
tions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 
rights and privileges previously enjoyed.  In addition, we 
shall order the Respondent to make them whole for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them.  Backpay shall be com-
puted in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987).  The 
Respondent shall also be required to remove from its 
files any references to the employees™ unlawful dis-

charges, and to notify the discriminatees in writing that 
this has been done. 
In addition, we shall order the Respondent to make 
employees Jackson, Mills, Simmons, and Taylor whole 

for any loss of earnings and other benefits suffered as a 
result of the Respondent™s unlawful denial of work to 
Simmons and the unlawful reduction of these four em-
ployees™ wages.  Backpay in this regard shall be com-
puted in accordance with 
Ogle Protection Service
, 183 
NLRB 682 (1970), enfd. 444 2d 502 (6th Cir. 1971), 
with interest as prescribed in 
New Horizons for the Re-tarded
, supra. 
The complaint alleges that the Respondent™s violations 
of Section 8(a)(1) and (3) are ﬁso serious and substantial 
 MZ MOVERS, INC. 311in character that the possibility of erasing the effects of 
these unfair labor practices and of conducting a fair elec-
tion by the use of traditional remedies is slight, and the 
employees™ sentiments regarding representation, having 
been expressed through authorization cards, would, on 
balance, be protected better by
 the issuance of a bargain-
ing order than by traditional remedies alone.ﬂ  In accord 
with the complaint, we find that a bargaining order is 
warranted in this case under the principles set forth in 
NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969).   
Under 
Gissel, the Board will issue a bargaining order, 
absent an election, in two categories of cases.  The first 
category involves ﬁexceptional casesﬂ marked by unfair 
labor practices so ﬁoutrageousﬂ and ﬁpervasiveﬂ that tra-
ditional remedies cannot erase th
eir coercive effects, thus 
rendering a fair election impossible.  The second cate-
gory involves ﬁless extraord
inary cases marked by less 
pervasive practices which nonetheless have a tendency to 
undermine majority strength and impede the election 
processes.ﬂ  In this second category of cases, the ﬁpossi-
bility of erasing the effects of past practices and of ensur-
ing a fair election . . . by the use of traditional remedies, 
although present, is slight and . . . employee sentiments 
once expressed [by authorization] cards would, on bal-
ance, be better protected by a bargaining order.ﬂ  Id. at 
613Œ 615. 
On the basis of our findings here, we conclude that a 
bargaining order is necessary to remedy the Respon-

dent™s unfair labor practices under the second category of 
the 
Gissel standards.  Those findings are based on allega-
tions that are uncontested and must be accepted as fact as 
a result of the Respondent™s failure to answer the General 
Counsel™s allegations.  Indeed, the General Counsel has 
pled only the 
Gissel category II standards in his com-
plaint, and the Respondent has admitted by not answer-
ing the complaint only the category II justification for a 
bargaining order.
2  First, we have found that the Union 
attained majority status in the unit on February 14, 1999, 
and that it has been the unit employees™ collective-
bargaining representative since that date.  We have also 
found that within 9 days afte
r that date, Michael Zreik, 
the Respondent™s president and sole owner, discharged 5 
of the 12 unit employeesŠincluding two leading union 
organizersŠbecause they had joined the Union and en-
gaged in protected concerted activities.  In addition, 
within the first week after 
the majority of the unit se-
lected the Union, Zreik redu
ced the wages of four em-
ployees, denied work to an employee who was a leading 

union organizer, and assigned more onerous work to an-
other leading union organizer.  
Further, during the 5 days after the unit designated the 
Union as its bargaining representative, President Zreik 
                                                          
 2 In view of the pleadings, we find it unnecessary to pass on whether 
a bargaining order is warranted under category I of the 
Gissel stan-dards. 
and Foreman Krzewicki engage
d in a series of threats 
and other actions that delivered the unmistakable mes-
sage to unit employees that they would be discharged if 
they did not immediately cease their union activities and 
withdraw their support from 
the Union.  Thus, in re-
sponse to the employees™ selection of the Union as their 
bargaining representative, the Respondent™s highest offi-

cial swiftly reacted with the di
scharges of almost half of 
this small unit.  Indeed, Zreik informed some of them 
that they were being discharged because of their union 
activities.  And, just 2 days
 after receiving the Union™s 
recognition request and after having unlawfully dis-

charged union supporters Simmons and Taylor, Zreik 
insisted that employees sign a document withdrawing 
support from the Union as a condition of continued em-
ployment.  Zreik required employees to sign this docu-
ment on the day that he unlawfully discharged the third 
and fourth of the five discriminatees.  On that same date, 
Zreik also told employees who had not been unlawfully 
fired that they had to refrain from engaging in union ac-
tivities in order to remain employed by the Respondent.  
In addition, the Respondent™s foreman told employees 
that their fellow employees had been terminated because 
of their union activities. 
In view of the magnitude and scope of the discharges 
and the threats in the context of
 the size of this unit, there 
is a strong likelihood that the Respondent™s unfair labor 

practices will have a pervasive and lasting deleterious 
effect on the Respondent™s em
ployees™ exercise of their 
Section 7 rights.  The complaint, on its face, mentions 
only the names of the five employees who were the vic-
tims of 8(a)(3) conduct.  Although it is probable that a 
hearing would show that other employees were aware of 
this misconduct or were victims of 8(a)(1) conduct, we 
cannot, on the pleadings, make this finding.  However, 
we think that the pleadings nonetheless furnish the basis 
for a 
Gissel II bargaining order.  In this regard, we note 
that (1) almost one-half of
 the unit was victimized by 
8(a)(3) conduct; (2) there was extensive 8(a)(1) conduct; 
(3) many of the violations were committed by the Re-
spondent™s president and sole owner; (4) the unit is a 
small one; and (5) the Respondent, by its nonanswer, has 
admitted that the unlawful co
nduct ﬁis so serious and 
substantial in character that the possibility of erasing the 
effects of these unfair labor 
practices and of conducting a 
fair election by the use of traditional remedies is slight, 

and the employees™ sentiments regarding representation, 
having been expressed through authorization cards, 
would, on balance, be protected better by the issuance of 
a bargaining order than by traditional remedies alone.ﬂ 
This case is distinguishable from prior no-answer 
summary judgment proceedings in which the Board de-

clined to grant the General Counsel™s request for a 
Gissel bargaining order.  See, e.g., 
Center State Beef & Veal 
Co.
, 327 NLRB 1246 (1999); 
Imperial Floral Distribu-
tors
, 319 NLRB 147 (1995); 
FJN Mfg., 305 NLRB 656 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312(1991); 
Bravo Mechanical
, 300 NLRB 1019 (1990); 
Control & Electrical System Specialists
, 299 NLRB 642 
(1990); 
Binney™s Casting Co
., 285 NLRB 1095 (1987); 
Michigan Expediting Service
, 282 NLRB 210 (1986); 
Handy Dan™s Convenience Store
, 275 NLRB 394 (1985); 
and Power Jet Cleaning, Inc
., 270 NLRB 975 (1984). 
In the cited cases, the Boar
d found that the respective 
complaints did not allege sufficient facts to enable the 
Board to evaluate the pervas
iveness of the violations.  
For example, in those cases, 
the complaints, in one or 
more respects, did not allege the size of the units, the 

number of employees directly affected by the violations, 
the extent of dissemination, if any, of the violations 
among the employees not directly affected by them, or 
the identity of the perpetrator of the unfair labor practice. 
In marked contrast to those cases, however, here the 
complaint alleges sufficient facts on which to assess the 

pervasiveness of the unfair labor practices and to sustain 

a category II order.  Thus, in the instant case we know 
the size of the unit, and that at least 5 members, if not all, 
of that 12-person unit were directly affected by the viola-
tions, which included discha
rge and insistence that em-
ployees cease their union activities as a condition of con-

tinued employment.  We also know the identity of the 
management officials who committed all of the viola-
tions: its president, sole owner and officer, and its fore-
man.  We conclude that there are no material facts bear-
ing on the appropriateness of a bargaining order that are 
absent from the complaint.  Accordingly, we find that the 
General Counsel has demonstrated that a bargaining or-
der is warranted to remedy the Respondent™s unlawful 
conduct. ORDER The National Labor Relations Board orders that the 
Respondents, MZ Movers, Inc.
 and Michael Zreik, their 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a)  Threatening employees with discharge for engag-
ing in union and other protected concerted activities. 
(b)  Interrogating employees about their union activi-
ties. (c)  Creating the impression among employees that 
their union activities are under surveillance. 
(d)  Informing employees that they were being dis-
charged because of their union activities; that they must 
refrain from union activities in order to continue their 
employment; that other employees had been discharged 
because of their union activi
ties; and that it would be 
futile for them to select the Union as their collective-
bargaining representative. 
(e)  Conditioning employment upon the signing of a 
document in which employees 
agree to withdraw their 
support from and cease any ac
tivity on behalf of the Un-
ion. 
(f)  Assigning employees more onerous and rigorous 
work because they enga
ge in union activities. 
(g)  Denying employees work because they engage in 
union activities. 
(h)  Reducing employees™ wages because they engage 
in union activities. 
(i)  Discharging or otherwise discriminating against 
employees because they form, join, or assist the Union, 

or because they engage in concerted activities. 
(j)  Refusing and failing to recognize and bargain with 
Local 338, International Brothe
rhood of Teamsters as the 
exclusive collective-bargaining
 representative of the em-
ployees in the appropriat
e unit set forth below. 
(k)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer 
Robert Jackson, Matthew Mills, Derek Schmidt, Pete 
Simmons, and Charles Taylor full reinstatement to their 
former jobs or, if those positions no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or other rights and privileges previously en-
joyed. 
(b)  Make employees Jackson, Mills, Schmidt, Sim-
mons, and Taylor whole for any loss of earnings and 
other benefits suffered as a result of their unlawful dis-
charges, in the manner set forth in the remedy section of 
this decision. 
(c)  Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful dis-

charges of employees Jackson, Mills, Schmidt, Simmons, 
and Taylor, and within 3 days thereafter, notify them in 
writing that this has been done and that their discharges 
will not be used against them in any way. 
(d)  Make employee Simmons whole for any loss of 
earnings and other benefits suffered as a result of the 

Respondent™s denying him work on February 18, 19, and 
22, 1999, in the manner set forth in the remedy section of 
this decision. 
(e)  Make employees Jackson, Mills, Simmons, and 
Taylor whole for any loss of earnings and other benefits 
suffered as a result of the Respondent™s reduction of their 
wages since February 15, 1999, in the manner set forth in 
the remedy section of this decision. 
(f) On request, recognize and 
bargain with Local 338, 
International Brotherhood of 
Teamsters as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit on terms and conditions of 
employment and, if an understanding is reached, embody 
the understanding in 
a signed agreement: 
 All full-time and regular part-time drivers, helpers and 
loaders employed by Respondent MZ at its White 
Plains, New York facility; but excluding all non-payroll 
 MZ MOVERS, INC. 313employees, the foreman, the operations manager, sales 
representatives, office clerical employees, and guards, 
professional employees and other supervisors as de-
fined in the Act. 
 (g)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(h)  Within 14 days after se
rvice by the Region, post at 
its facility in White Plains, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 
34, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondents and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondents to ensure 
that the notices are not al-
tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since February 15, 
1999. 
(i )  Within 21 days after service by the Region, file with 
the Regional Director a swor
n certification of a responsi-
ble official on a form provided
 by the Region attesting to 
the steps that the Respondents have taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT threaten you with discharge for engaging 
in union and other protected concerted activities. 
WE WILL NOT interrogate you about your union activi-
ties. WE WILL NOT create the impression among you that 
your union activities are under surveillance. 
WE WILL NOT inform you that you were being dis-
charged because of your union activities; that you must 
refrain from union activities in order to continue your 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
employment; that other employees had been discharged 
because of their union activi
ties; and that it would be 
futile for you to select the Union as your collective-

bargaining representative. 
WE WILL NOT condition employment upon your signing 
of a document in which you agree to withdraw your sup-

port from and cease any activity on behalf of the Union. 
WE WILL NOT assign you more onerous and rigorous 
work because you engage in union activities. 
WE WILL NOT deny you work because you engage in 
union activities. 
WE WILL NOT reduce your wages because you engage 
in union activities. 
WE WILL NOT discharge or otherwise discriminate 
against you because you form, 
join, or assist the Union, 
or because you engage in concerted activities. 
WE WILL NOT refuse and fail to recognize and bargain 
with Local 338, International Brotherhood of Teamsters 
as the exclusive collective-ba
rgaining representative of 
the employees in the appropriate unit set forth below. 
WE WILL NOT  in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer Robert Jackson, Matthew Mills, Derek Schmidt, 
Pete Simmons, and Charles Taylor full reinstatement to 
their former jobs or, if those positions no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or other rights and privileges previously 
enjoyed. 
WE WILL make employees Jackson, Mills, Schmidt, 
Simmons, and Taylor whole for any loss of earnings and 

other benefits suffered as a result of their unlawful dis-
charges, with interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-

charges of employees Jackson, Mills, Schmidt, Simmons, 
and Taylor, and within 3 days thereafter, notify them in 
writing that this has been done and that their discharges 
will not be used against them in any way. 
WE WILL make employee Simmons whole for any loss 
of earnings and other benefits suffered as a result of our 

denying him work on February 18, 19, and 22, 1999, 
with interest. 
WE WILL make employees Jackson, Mills, Simmons, 
and Taylor whole for any loss of earnings and other 

benefits suffered as a result of our reduction of their 

wages since February 15, 1999, with interest. 
WE WILL, on request, recognize and bargain with Local 
338, International Brotherhood of Teamsters as the ex-
clusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit on terms and 

conditions of employment, and if an understanding is 
reached, embody the understanding in a signed agree-
ment: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314All full-time and regular part-time drivers, helpers and 
loaders employed by us at our White Plains, New York 
facility; but excluding all non-payroll employees, the 
foreman, the operations manager, sales representatives, 
office clerical employees, and guards, professional em-

ployees and other supervisors as defined in the Act. 
 MZ MOVERS, INC. AND MICHAEL 
ZREIK  